DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9941161 (Liao et al) in view of US 20200091345 (Chiu et al) and US 20180083002 (Kim et al).
Concerning claim 1, Liao discloses (according to Fig. 7) a fin type active pattern (14) extending in a first direction (col. 2 lines 1-10); a plurality of gate structures (16, 18, 20, and 22) on the fin type active pattern and extending in a second direction different from the first direction; a plurality of inter-contact insulation patterns (46) on respective ones of the plurality of gate structures; a plurality of interlayer insulation layers (32) on side surfaces of the plurality of gate structures; and a plurality of contact plugs (48) respectively between pairs of the plurality of gate structures, wherein the fin type active pattern comprises a plurality of source/drains 
Liao does not disclose wherein the gate capping layer comprises a side surface which is inclined so that an area of a horizontal cross-sectional surface thereof increases toward an upper portion thereof in a direction away from the fin type active pattern; 
a second spacer on a side surface of the first spacer,
wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a lowermost surface of each of the plurality of inter-contact insulation patterns, with respect to the fin type active pattern,
wherein a top surface of the gate capping layer is concavely recessed, and
wherein a top surface of the first spacer is downward recessed towards the fin type active pattern.
However, Chiu discloses a fin field effect transistor with contact structures in which disclose wherein the gate capping layer (146) comprises a side surface which is inclined so that an area of a horizontal cross-sectional surface thereof increases toward an upper portion thereof in a direction away from the fin type active pattern; 
a first spacer (122) on a side surface of the gate

wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a lowermost surface of each of the plurality of inter-contact insulation patterns, with respect to the fin type active pattern (Fig. 8),
wherein a top surface of the gate capping layer is concavely recessed (Fig. 8), and
wherein a top surface of the first spacer is downward recessed towards the fin type active pattern (Fig. 8).
Kim discloses that a fin gate configuration in which the gate is recessed concave downward with a similarly recessed gate capping layer provides the advantage of maintain isolation margin which reducing the interval between an interconnection layer and a contact ([0003]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the spacers and concavely recessed gate capping configuration of Chiu into the invention of Liao in order to achieve the advantages of Kim.
Considering claim 4, Liao discloses (according to Fig. 7) a fin type active pattern (14) extending in a first direction (col. 2 lines 1-10); a plurality of gate structures (16, 18, 20, and 22) on the fin type active pattern and extending in a second direction different from the first direction; a plurality of inter-contact insulation patterns (46) on respective ones of the plurality of gate structures; a plurality of interlayer insulation layers (32) on side surfaces of the plurality of gate structures; and a plurality of contact plugs (48) respectively between pairs of the plurality of gate structures, wherein the fin type active pattern comprises a plurality of source/drains (26), wherein lower ends of the plurality of contact plugs contact respective ones of the plurality of source/drains (Fig. 7), wherein the plurality of gate structures each comprises: a first gate 
Liao does not disclose wherein the gate capping layer on the first gate metal and the second gate metal, 
a second spacer on a side surface of the first spacer,
wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a lowermost surface of each of the plurality of inter-contact insulation patterns, with respect to the fin type active pattern,
wherein a top surface of the gate capping layer is concavely recessed, and
wherein a top surface of the first spacer is downward recessed towards the fin type active pattern.
However, Chiu discloses a fin field effect transistor with contact structures in which disclose wherein the gate capping layer (146) wherein the gate capping layer on the first gate metal and the second gate metal, 
a first spacer (122) on a side surface of the gate
a second spacer (126) on a side surface of the first spacer,
wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a 
wherein a top surface of the gate capping layer is concavely recessed (Fig. 8), and
wherein a top surface of the first spacer is downward recessed towards the fin type active pattern (Fig. 8).
Kim discloses that a fin gate configuration in which the gate is recessed concave downward with a similarly recessed gate capping layer provides the advantage of maintain isolation margin which reducing the interval between an interconnection layer and a contact ([0003]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the spacers and concavely recessed gate capping configuration of Chiu into the invention of Liao in order to achieve the advantages of Kim.
Continuing to claim 15, Liao discloses (according to Fig. 7) a fin type active pattern (14) extending in a first direction (col. 2 lines 1-10); a plurality of gate structures (16, 18, 20, and 22) on the fin type active pattern and extending in a second direction different from the first direction; a plurality of inter-contact insulation patterns (46) on respective ones of the plurality of gate structures; a plurality of interlayer insulation layers (32) on side surfaces of the plurality of gate structures; and a plurality of contact plugs (48) respectively between pairs of the plurality of gate structures, wherein the fin type active pattern comprises a plurality of source/drains (26), wherein lower ends of the plurality of contact plugs contact respective ones of the plurality of source/drains (Fig. 7), wherein the plurality of gate structures each comprises: a first gate metal (36); a second gate metal (34) on a side surface and a lower portion of the first gate metal; a gate capping layer (38)on the first gate metal and the second gate metal, a gate insulation layer (24) on a side surface and a lower portion of the second gate metal and a lower 
Liao does not disclose wherein the gate capping layer on the first gate metal and the second gate metal, 
a second spacer on a side surface of the first spacer,
wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a lowermost surface of each of the plurality of inter-contact insulation patterns, with respect to the fin type active pattern,
wherein a top surface of the gate capping layer is concavely recessed, and
wherein a top surface of the first spacer is downward recessed towards the fin type active pattern.
However, Chiu discloses a fin field effect transistor with contact structures in which disclose wherein the gate capping layer (146) wherein the gate capping layer on the first gate metal and the second gate metal, 
a first spacer (122) on a side surface of the gate
a second spacer (126) on a side surface of the first spacer,
wherein an uppermost surface of the gate capping layer, an uppermost surface of the first spacer, and an uppermost surface of the second spacer are at a level which is higher than a lowermost surface of each of the plurality of inter-contact insulation patterns, with respect to the fin type active pattern (Fig. 8),

wherein a top surface of the first spacer is downward recessed towards the fin type active pattern (Fig. 8).
Kim discloses that a fin gate configuration in which the gate is recessed concave downward with a similarly recessed gate capping layer provides the advantage of maintain isolation margin which reducing the interval between an interconnection layer and a contact ([0003]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the spacers and concavely recessed gate capping configuration of Chiu into the invention of Liao in order to achieve the advantages of Kim.
Referring to claims 2, 5, and 16 (with these claims being similar in scope), Liao in view of Chiu and Kim discloses wherein the second spacer comprises an internal second spacer and an external second spacer (Chiu Fig. 8).
Regarding claims 3, 8, and 19 (with theses claims being similar in scope), Liao discloses wherein the fin type active pattern further comprises a silicide layer between ones of the plurality of contact plugs and between ones of the plurality of source/drains (Col. 2 lines 49-60).
Pertaining to claims 6, 7, 17, and 18 (with claims 6 and 17 and 7 and 18 being similar in scope), Liao in view of Chiu and Kim discloses wherein a top surface of the internal second spacer is downward recessed towards the fin type active pattern (Chiu Fig. 8) wherein a top surface of the external second spacer is downward recessed towards the fin type active pattern (Chiu Fig. 8).
As to claims 11-13, Liao in view of Chiu and Kim discloses wherein top surfaces of the plurality of inter-contact insulation patterns and the plurality of contact plugs are coplanar (Chiu Chiu Fig. 8), and wherein a bottom surface of each of the plurality of inter-contact insulation patterns protrudes downward toward the first and second gate metals (Chiu Fig. 8).
Concerning claim 14, Liao discloses wherein each of the plurality of inter- contact insulation patterns comprises an upper portion comprising deposited silicon oxide and a lower portion comprising oxidized silicon nitride (Col. 2 lines 50-60).

Allowable Subject Matter

Claims 9, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 9 and 20 recite the limitations wherein ones of the plurality of inter- contact insulation patterns comprises a respective seams. This limitation in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 10 depends from claim 9 and is considered to contain allowable subject matter for that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	02/26/22